DETAILED ACTION
The amendments filed 8/9/2022 have been entered.  Claims 1-9, 11-21 are pending, with claims 11-15 being withdrawn from consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 18 require adjusting “an amount of tension in the at least one connector member in response to the output signal”; and the independent claims from which they depend have been amended to require that this “output signal includes an alert indicating that the at least one connector member needs to be replaced.”  The application as filed does not provide a written description of adjusting an amount of tension in the at least one connector member in response to a signal including an alert that the at least one connector member needs to be replaced.  
Claim 6 requires providing the output signal, including an alert indicating that the at least one connector member needs to be replaced, in response to specific events; however the application as filed does not provide a written description of providing the output signal, including an alert indicating that the at least one connector member needs to be replaced, in response to these specific events.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckman et al. (US Publication No. 2016/0249917).
Beckman teaches:
Re claim 16.  A robotic surgical system, comprising: 
a controller (control board 100, Figure 3); 
a surgical instrument supporting an end effector (Detachable Shaft Modules (DSM) 1-3, Figure 1); 
at least one connector member coupled to the end effector and movable to operate the end effector (paragraph [0182]: driven shafts in the DSMs); 
memory operably coupled to the controller and having reference data of the at least one connector member stored thereon (paragraph [0205]: memory storing expected forces); 
a rotatable drive member (paragraph [0204]: motor); and 
a position sensor operably coupled to the at least one connector member and coupled to the rotatable drive member, the position sensor configured to register real-time data of the at least one connector member based on rotational movement of the rotatable drive member, the position sensor configured to5Application No. 16/868,735Docket No.: H-US-04004USO1CON (203-9955 PCT US CON) Amendmentcommunicate the real-time data to the controller so that the controller can provide an output signal based on a comparison of the real-time data to the reference data, wherein the output signal includes an alert indicating that the at least one connector member needs to be replaced (Figures 10A and 10B; and paragraphs [0203-0206]: a motor encoder is used to determine measured forces at stroke positions ΔL, and the system compares the measured and expected firing forces at the stroke positions, which comparison is used to make an end-of-life determination for the DSM and the components therein.  Paragraphs [0197, 0208, and 0275-0276]: The system alerts a user to the end-of-life determination for the DSM and the components therein.).

Re claim 17.  Wherein the position sensor includes a plurality of sensors, and the at least one connector member includes a plurality of connector members, each of the plurality of connector members operably coupled to at least one of the plurality of sensors (paragraph [0183, 0204, 0268]: “motor(s)”.  Each drive motor would have an encoder to perform the method of Figure 10B.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US Publication No. 2016/0249917) as applied to claim 16 above, and further in view of Inoue et al. (US Publication No. 2014/0039519).
The teachings of Beckman have been discussed above.  Beckman fails to specifically teach: (re claim 18) wherein the controller is operably coupled to at least one motor, the controller configured to communicate with the at least one motor to adjust an amount of tension in the at least one connector member in response to the output signal.
Inoue teaches, at Figures 2A and 2B, and paragraphs [0056-0057], such detachable surgical tools may operate through tensioning a connector member 32C using a motor 37.  Such a method of changing rotational force and displacement into linear force and displacement for operating surgical tools would yield the predictable results of operating the surgical tools.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Beckman, (re claim 18) wherein the controller is operably coupled to at least one motor, the controller configured to communicate with the at least one motor to adjust an amount of tension in the at least one connector member in response to the output signal; since Inoue teaches such detachable surgical tools may operate through tensioning a connector member 32C using a motor 37.  Such a method of changing rotational force and displacement into linear force and displacement for operating surgical tools would yield the predictable results of operating the surgical tools.  

Beckman fails to specifically teach: (re claim 19) further including a drive tab supported on the rotatable drive member, the rotatable drive member coupled to a motor disposed in electrical communication with the controller, the at least one connector member secured to an instrument tab, the drive tab and the instrument tab being engagable to manipulate the end effector as the drive tab moves along the rotatable drive member in response to actuation of the motor; and (re claim 20) wherein the rotatable drive member and the drive tab are threadably engaged, the drive member being rotatable to move the drive tab axially along the rotatable drive member.
Inoue teaches, at drive block 36b, ball screw 36a, motor 37, calculation processing unit 40, fitting portion 31b, Figure 2A; connection portion 32d, Figure 2B; and paragraph [0073], such detachable surgical tools may use a ball screw mechanism 36 to change rotational force from a motor 37 into linear force for driving rod 34, which engageably connects to connection portion 32d of driven portion 32c to drive a surgical tool 32a.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Beckman, (re claim 19) further including a drive tab supported on the rotatable drive member, the rotatable drive member coupled to a motor disposed in electrical communication with the controller, the at least one connector member secured to an instrument tab, the drive tab and the instrument tab being engagable to manipulate the end effector as the drive tab moves along the rotatable drive member in response to actuation of the motor; and (re claim 20) wherein the rotatable drive member and the drive tab are threadably engaged, the drive member being rotatable to move the drive tab axially along the rotatable drive member; since Inoue teaches such detachable surgical tools may use a ball screw mechanism 36 to change rotational force from a motor 37 into linear force for driving rod 34, which engageably connects to connection portion 32d of driven portion 32c to drive a surgical tool 32a.  Such a method of changing rotational force and displacement into linear force and displacement for operating surgical tools would yield the predictable results of operating the surgical tools.  


Allowable Subject Matter
Claims 1-3, 5, and 7-9 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/9/2022, with respect to the 35 U.S.C. § 102 rejection of claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-9 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 8/9/2022, with respect to the rejection(s) of claim(s) 16-20 under 35 U.S.C. § 102 in view of Inoue et al. (2014/0039519) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beckman et al. (US Publication No. 2016/0249917) as discussed above.
With respect to applicant’s request for rejoinder of claims 11-15, it is noted that, in order to be eligible for rejoinder, a claim to a nonelected invention must require all the limitations of an allowable claim (MPEP 821.04).  Presently presented claim 11 does not require all of the limitations of allowable claims 1 or 21.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664